Title: Thomas Jefferson to Major Clayton, 15 August 1814
From: Jefferson, Thomas
To: Clayton, Maj. (of Culpeper Courthouse)


          Sir  Monticello Aug. 15. 14.
          By a letter of July 8. from Dr Wallace, lately recieved, I am informed that a servant of his coming on to this place with a bun packet addressed to me, was taken sick at Culpeper court house & returned home, and that you had been so kind as to recieve the packet. on this ground I send the bearer for it, and ask the favor
			 of it’s being delivered to him, tendering at the same time my thanks for your care of it, and the assurances of my respect.
          Th:
            Jefferson
        